EXHIBIT 10.3
 
Execution Version
 
COLLATERAL AGENT JOINDER AGREEMENT NO. 2 dated as of January 20, 2015 (the
“Joinder Agreement”) to the JUNIOR LIEN INTERCREDITOR AGREEMENT dated as of
December 22, 2010 (the “Intercreditor Agreement”), among AMERICAN MEDIA, INC., a
Delaware corporation (the “Borrower”), the GRANTORS party thereto, JPMORGAN
CHASE BANK, N.A., as the Agent and Revolving Credit Collateral Agent, WILMINGTON
TRUST, NATIONAL ASSOCIATION (as successor by merger to WILMINGTON TRUST FSB), as
the First Lien Trustee and First Lien Collateral Agent, WILMINGTON TRUST,
NATIONAL ASSOCIATION (as successor by merger to WILMINGTON TRUST FSB), as the
Second Lien Trustee and Second Lien Collateral Agent, and each ADDITIONAL
COLLATERAL AGENT from time to time party thereto.
 
A.           Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Intercreditor Agreement.
 
B.           The Borrower proposes to issue or incur additional Second Priority
Obligations (the “Additional Second Priority Obligations”) and the Person
identified in the signature pages hereto as the “Additional Collateral Agent”
(the “Additional Collateral Agent”) will serve as the collateral agent,
collateral trustee or a similar representative for the Second Priority Secured
Parties under such Additional Second Priority Obligations (the “Additional
Second Priority Secured Parties”).  The Additional Second Priority Obligations
are being designated as Second Priority Obligations by the Borrower in
accordance with Section 9.3(b) of the Intercreditor Agreement.
 
C.           The Additional Collateral Agent wishes to become a party to the
Intercreditor Agreement and to acquire and undertake, for itself and on behalf
of the Additional Second Priority Secured Parties, the rights and obligations of
a Collateral Agent thereunder.  The Additional Collateral Agent is entering into
this Joinder Agreement in accordance with the provisions of the Intercreditor
Agreement in order to become a Collateral Agent thereunder.
 
Accordingly, the Additional Collateral Agent and the Borrower agree as follows,
for the benefit of the Additional Collateral Agent, the Borrower and each other
Collateral Agent:
 
SECTION 1.           Accession to the Intercreditor Agreement.  The Additional
Collateral Agent (a) hereby accedes and becomes a party to the Intercreditor
Agreement as a collateral agent for the Additional Second Priority Secured
Parties from time to time in respect of the Additional Second Priority
Obligations, (b) agrees, for itself and on behalf of the Additional Second
Priority Secured Parties from time to time in respect of the Additional Second
Priority Obligations, to all the terms and provisions of the Intercreditor
Agreement (except as otherwise provided for in the letter agreement, dated as of
the date hereof, by and between the Second Lien Trustee and Second Lien
Collateral Agent, and the Additional Collateral Agent) and (c) shall have all
the rights and obligations of a Collateral Agent under the Intercreditor
Agreement.
 
SECTION 2.           Representations, Warranties and Acknowledgement of the
Additional Collateral Agent.  The Additional Collateral Agent represents and
warrants to the Collateral Agents and the Secured Parties, in each case party to
the Intercreditor Agreement that (a) it has full power and authority to enter
into this Joinder Agreement, in its capacity as the Additional Collateral Agent,
(b) this Joinder Agreement has been duly authorized, executed and delivered
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with the terms of this Joinder Agreement and (c) the
Additional Second Priority Agreement relating to such Additional Second Priority
Obligations provide that, upon the Additional Collateral Agent’s entry into this
Joinder Agreement, the secured parties in respect of such Additional Second
Priority Obligations will be subject to and bound by the provisions of the
Intercreditor Agreement as Secured Parties.
 
SECTION 3.           Counterparts.  This Joinder Agreement may be executed in
multiple counterparts, each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Joinder
Agreement shall become effective when each collateral agent shall have received
a counterpart of this Joinder Agreement that bears the signature of the
Additional Collateral Agent.  Delivery of an executed signature page to this
Joinder Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually signed counterpart of this Joinder
Agreement.
 
SECTION 4.           Benefit of Agreement.  The agreements set forth herein or
undertaken pursuant hereto are for the benefit of, and may be enforced by, any
party to the Intercreditor Agreement.
 
SECTION 5.           Governing Law.  THIS JOINDER AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 6.           Severability.  In case any one or more of the provisions
contained in this Joinder Agreement should be held invalid, illegal or
unenforceable in any respect, none of the parties hereto shall be required to
comply with such provision for so long as such provision is held to be invalid,
illegal or unenforceable, but the validity, legality and enforceability of the
remaining provisions contained herein and in the Intercreditor Agreement shall
not in any way be affected or impaired.  The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
 
SECTION 7.           Notices.  All communications and notices hereunder shall be
in writing and given as provided in Section 9.7 of the Intercreditor
Agreement.  All communications and notices hereunder to the Additional
Collateral Agent shall be given to it at the address set forth under its
signature hereto, which information supplements Section 9.7 of the Intercreditor
Agreement.
 
SECTION 8.           Expense Reimbursement.  The Borrower agrees to reimburse
each Collateral Agent for its reasonable out-of-pocket expenses in connection
with this Joinder Agreement, including the reasonable fees, other charges and
disbursements of counsel for each Collateral Agent.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Additional Collateral Agent and the Borrower have duly
executed this Joinder Agreement to the Intercreditor Agreement as of the day and
year first above written.
 
WILMINGTON TRUST,
NATIONAL ASSOCIATION,
as ADDITIONAL COLLATERAL AGENT
for the ADDITIONAL SECOND PRIORITY SECURED PARTIES
               
By:
/s/ Jane Schweiger
   
Name:
Jane Schweiger
   
Title:
Vice President
             
AMERICAN MEDIA, INC.
 
AMI CELEBRITY PUBLICATIONS, LLC
 
AMI DIGITAL, INC.
 
AMI PAPER, INC.
 
COUNTRY MUSIC MEDIA GROUP, INC.
 
IN STORE SERVICES INC.
 
ODYSSEY MAGAZINE PUBLISHING GROUP, INC.
     
WEIDER PUBLICATIONS, LLC
         
By:
/s/ Christopher V. Polimeni
   
Name:
Christopher V. Polimeni
   
Title:
Executive Vice President, Chief,
   
 
Financial Officer and Treasurer
 

 
 
[Signature Page to Collateral Agent Joinder Agreement]
 
 

--------------------------------------------------------------------------------

 

 
Acknowledged by:
       
JPMORGAN CHASE BANK, N.A., as Agent
and Revolving Credit Collateral Agent
     
By:
/s/ Charles K. Holmes
 
Name:
Charles K. Holmes
 
Title:
 Executive Director
       
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as First Lien Trustee and First Lien Collateral Agent
     
By:
/s/ Jane Schweiger
 
Name:
Jane Schweiger
 
Title:
Vice President
       
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Second Lien Trustee and Second Lien Collateral Agent
     
By:
/s/ Jane Schweiger
 
Name:
Jane Schweiger
 
Title:
Vice President



 
 
[Signature Page to Collateral Agent Joinder Agreement]

--------------------------------------------------------------------------------